Name: 95/311/EC: Commission Decision of 24 July 1995 amending Decision 95/173/EC laying down specific conditions for importing fishery and aquaculture products from Peru
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  America;  fisheries;  tariff policy
 Date Published: 1995-08-05

 Avis juridique important|31995D031195/311/EC: Commission Decision of 24 July 1995 amending Decision 95/173/EC laying down specific conditions for importing fishery and aquaculture products from Peru Official Journal L 186 , 05/08/1995 P. 0078 - 0080COMMISSION DECISION of 24 July 1995 amending Decision 95/173/EC laying down specific conditions for importing fishery and aquaculture products from Peru (Text with EEA relevance) (95/311/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 (1), laying down the health conditions for the production and the placing on the market of fishery products as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 11 (5) thereof,Whereas the list of establishments and factory ships approved by Peru for importing fishery and aquaculture products into the Community has been drawn up in Commission Decision 95/173/EC (2); whereas this list may be amended following the communication of a new list by the competent authority in Peru;Whereas the competent authority in Peru has communicated a new list adding 10 establishments and one factory ship;Whereas it is necessary to amend the list of approved establishments and factory ships accordingly;Whereas the measures provided for in this Decision have been drawn up in accordance with the procedure laid down by Commission Decision 90/13/EEC (3),HAS ADOPTED THIS DECISION:Article 1 Annex B of Decision 95/173/EC is replaced by the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 24 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 15.(2) OJ No L 116, 23. 5. 1995, p. 41.(3) OJ No L 8, 11. 1. 1990, p. 70.ANNEX 'ANNEX BLIST OF APPROVED ESTABLISHMENTS AND FACTORY VESSELS>TABLE>>TABLE>